*274Order, Supreme Court, New York County (Sheila AbdusSalaam, J.), entered December 30, 2003, which granted defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
There was no evidence that defendants created a dangerous condition or had actual or constructive notice of a hazard that could have been prevented by the exercise of reasonable care (see Garcia v Delgado Travel Agency, 4 AD3d 204 [2004]). The fact that rainwater was being tracked into the lobby does not constitute notice of a dangerous condition (id.). Having received no complaints of a wet spot near the floor mat, defendants had no actual notice of the condition, and absent proof that the wet spot was sufficiently visible and had been there long enough to permit discovery and remedy before the accident, it cannot be inferred that they had constructive notice (id.). Concur — Mazzarelli, J.P., Ellerin, Nardelli, Gonzalez and Catterson, JJ.